          Case 4:18-cv-01669-JPW Document 69 Filed 01/27/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
   JEFFREY KRUG,                  :             Civil No. 4:18-CV-01669
                                  :
          Plaintiff,              :
                                  :
          v.                      :
                                  :
   BLOOMSBURG UNIVERSITY, et al., :
                                  :
          Defendants.             :             Judge Jennifer P. Wilson
                                       ORDER
      AND NOW, on this 27th day of January, 2021, by agreement of the parties and

as discussed during the status conference on today’s date, IT IS ORDERED THAT

the parties’ request to extend case management deadlines is GRANTED. The

original case management order (Doc. 62) is confirmed, except with respect to the

amended case management deadlines as follows:

Status conference:                           April 28, 2021 at 10:00 a.m.
Fact discovery:                              May 28, 2021
Dispositive motions and supporting briefs:   June 30, 2021
Plaintiff’s expert reports:                  June 30, 2021
Defendant’s expert reports:                  August 6, 2021
Supplemental and rebuttal expert reports:    August 20, 2021
Expert discovery:                            September 17, 2021
Motions in limine and supporting briefs:     October 6, 2021
Pretrial memoranda:                          November 3, 2021
Proposed voir dire and jury instructions:    November 3, 2021
Final pretrial conference:                   November 17, 2021 at 1:00 p.m.
Trial:                                       December 6, 2021 at 9:30 a.m.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania
